         Case 1:20-cv-03315-ER Document 102 Filed 09/08/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    86 Chambers Street
                                                    New York, New York 10007


                                                     September 4, 2020

BY ECF & ELECTRONIC MAIL
The Honorable Edgardo Ramos
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007
ChambersNYSDRamos@nysd.uscourts.gov

       Re:     Fernandez-Rodriguez et al. v. Licon-Vitale, No. 20 Civ. 3315 (ER)

Dear Judge Ramos:

        This Office represents respondent Marti Licon-Vitale (“Respondent”), in her official
capacity as Warden of the Metropolitan Correctional Center (“MCC”), with respect to the above-
referenced petition for habeas corpus brought under 28 U.S.C. § 2241. We write respectfully in
response to the letter from petitioners’ counsel of August 31 (ECF No. 98), pursuant to the Court’s
order of September 1 (ECF No. 99). As explained in Respondent’s letter to the Court being filed
herewith, the MCC has continued to take appropriate steps to mitigate the threat of COVID
infection to inmates and staff, though the prison’s protocols have changed somewhat since May.

        As for petitioners’ request for additional information to be included in Respondent’s
biweekly letters to the Court, MCC is willing to provide additional information regarding its
actions, but cannot agree to petitioners’ proposal. Rather, to the extent that the requested
information is not already included in petitioners’ outstanding discovery requests, we are prepared
to meet and confer with petitioners to attempt to agree on additional discovery by which this
information can be provided—as ordinary discovery responses rather than supplements to the
biweekly letters and only once Respondent has completed her responses to the current outstanding
requests. As Respondent’s letter makes clear, MCC staff have many responsibilities, COVID-
related and otherwise, and increasing substantially the amount of information that must be
collected and reported every two weeks would pose an inordinate burden on scarce resources.
          Case 1:20-cv-03315-ER Document 102 Filed 09/08/20 Page 2 of 2

                                                                                                 Page 2


        We thank the Court for its consideration of these matters, and are available to discuss them
at a conference with the Court should that be necessary.

                                                     Respectfully,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney

                                                 By: ___s/Jean-David Barnea_______________
                                                     JEAN-DAVID BARNEA
                                                     JESSICA JEAN HU
                                                     ALLISON ROVNER
                                                     Assistant United States Attorneys
                                                     Tel. (212) 637-2679/2726/2691

cc:   Counsel for Petitioners (By ECF & electronic mail)




       The petitioners' request for a pre-motion conference, Doc. 98, is DENIED.
       The parties are directed to meet and confer regarding additional information
       that may be provided during the regular course of discovery in this matter.

       SO ORDERED.




                Sept. 8, 2020
